Title: To Benjamin Franklin from Jan Ingenhousz, 2 April 1777
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Vienna April 2th. 1777
I recieved a note from the post office of Paris, that a lettre directed to me has been put in the bureau without the postage being payed, and is therefore not forwarded. I have immediately given ordres to my banker to pay the postage. As I have reason to suspect, that this lettre is yours, the more so, as the last lettre I recieved from you, has had the same fate, I think it my duty to acquaint you with it. I set out for Ratisbon the 12th of this month and will remain there with the Prince of Taxis during may and a part of juin. From thence I have a good mind to set forwards for Holland, England and France if I can manage it with my Royal Mistriss. My only desires to go to France are for to have once more the satisfaction to see you, and to be an eyewitness of you being in good health and happy.
Tho I am absent, lettres directed to me at Vienna will allways come to right.
The Emperour did set out yesterday morning for Paris, and will not return before july, which I take for a convincing proof of a peacefull disposition among the European Powers. I hope, this Happiness will soon befall your natif country, and I languish to hear Soon, that your advice and counsel, not enough attended to before, will at last bring upon both nations a lasting peace and happiness. I am with the Greatest respect Dear Sir Your most obedient humble servant
J. Ingen Housz
 
Addressed: à / Monsieur / Monsieur Benj. Franklin / Membre de l’Academie Royale / des Sciences de Paris &c. &c. / à Paris
Notation: Dr Ingenhause Vienna 2d April 77.
